Citation Nr: 0400902	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO. 03-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in June 2003, and to make the final 
determination of the claim. 


FINDINGS OF FACT

1.  The veteran sustained a whiplash-type injury in a vehicle 
accident the day before reporting for induction for active 
military service. 

2.  A back injury clearly and unmistakably pre-existed the 
veteran's period of service.  

3.  A back injury did not increase in disability during 
service.


CONCLUSIONS OF LAW

1.  The presumption of soundness as to a back injury is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003). 

2.  Residuals of a back injury were not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In a letter in April 2001, addressing 
the VCAA, the RO notified the veteran of the evidence needed 
to substantiate the claim, namely, evidence of a link between 
the current disability and service.  In the October 2002 
statement of the case, the RO cited 38 C.F.R. § 3.159, 
implementing the VCAA, providing actual notice of the 
pertinent VCAA provisions, including what information or 
evidence that the claimant is to provide to VA and what 
information or evidence that VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In December 2003, the President signed into law the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the 
VCAA, that was cited in the statement of the case, requiring 
a response to VCAA in less than the statutory one-year 
period.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  For these reasons, no further procedural 
development is required to comply with the duty to notify 
under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, and VA and non-Federal medical 
records identified by the veteran.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such condition as are recorded 
in examination reports are to be considered noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated during active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  

Where a condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned, continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Factual Background 

The veteran asserts that he injured his back in an automobile 
accident prior to service and that the condition was 
aggravated in service.  

A copy of a police report discloses that the veteran was the 
driver of a vehicle that was stopped at a red signal light 
when the vehicle was hit from the rear.  This occurred on the 
day before the veteran was to report for induction. 

On entrance examination, no back pathology was noted.  During 
service, the veteran was seen on one occasion for complaints 
of pain in the thoracic area at T-2 to T-4 at which time he 
reported having sustained a whiplash injury prior to service.  
The X-ray was negative.  The remainder of the service medical 
records, including the report of examination at separation 
from service, are also negative for any further complaint or 
finding of a back injury or of an intercurrent back injury.

After service, in statements in December 2000, May and June 
2002, a private chiropractor reported treating the veteran in 
1982 for neck and shoulder pains and in 1984 for lower back 
problems.  He next saw the veteran in 2002 for evaluation of 
pain in the thoracic spine.  He stated that the X-ray 
findings of osteophytic spurs at C-3 and C-4 and at T-8 and 
T-9, suggested traumatic injury to the spine with a whiplash-
type injury to the cervical spine and previous injury to the 
thoracic spine.  He expressed the opinion that the current 
spinal problems could have been caused by the injuries 
incurred in an auto accident in June 1968 and that the 
injuries were aggravated by service. 

In June 2003, the veteran testified at a hearing that the day 
before he went into the service he injured his back in a car 
accident.  He stated that during service he had a lot of back 
pain and that other than the intensity of basic training he 
did not know of anything that might have made his condition 
worse.  He also stated that the pain never stopped and that 
he first sought treatment after service in 1982. 

In separate statements, the veteran's two daughters recalled 
that ever since their early childhood the veteran had back 
pain.  In another statement, the veteran's aunt stated the 
veteran's car was totaled as the result of the accident and 
that she had told him to go to the hospital to get checked 
out, but he did not because he could not miss leaving for 
Fort Polk. 

Analysis

The United States Court of Appeals for Veterans Claims 
(Court), in Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991), 
held that the presumption of soundness at entry into service 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not detected.  
Here the complained of disability was not detected on 
entrance examination.  Accordingly, the presumption of sound 
condition at entry is applicable.

Based upon the record, the veteran sustained a back injury 
prior to service and the presumption of soundness is rebutted 
by clear and unmistakable evidence consisting of the police 
report, veteran's statement during service, correspondence 
from the veteran's chiropractor as well as testimony adduced 
at a hearing on appeal.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994) (holding that the presumption of soundness was 
rebutted by clear and unmistakable evidence consisting of 
appellant's own admission during clinical evaluations of his 
preservice psychiatric problems).

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. §  3.306(b).  This presumption of 
aggravation is only applicable if the preservice disability 
underwent an increase in severity during service.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury are not sufficient to be considered "aggravation in 
service" unless the underlying condition, not just the 
symptoms, worsened.  Maxon v. West, 12 Vet. App. 453, 458 
(1999). 

In this case, the evidence in favor of the claim consists of 
a private chiropractor concluded that the pre-existing 
condition was probably aggravated by the veteran's military 
service. 

The only evidence of back injury predates service.  The 
chiropractor's conclusion that the condition was probably 
aggravated is unsupported by the service medical records.  
Nor does the record establish an intercurrent injury during 
service resulting in increase disability.  Except for a 
single entry in service, the service medical records weigh 
heavily against the chiropractor's conclusion.  Without a 
factual basis in the record, the opinion expressed is 
speculative and carries no probative weight.  

In the absence of evidence of increase severity of the back 
injury during service, the preponderance of the evidence is 
against the claim that the veteran's back injury was 
aggravated during service.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a back injury is denied. 


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



























